In re Coston, Stanley; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 403-628; to the Court of Appeal, Fourth Circuit, No. 2006-K-1018.
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed on March 31, 2003. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.